Citation Nr: 0333846	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the communication from the veteran received on 
February 19, 2001, constituted a timely notice of 
disagreement (NOD) in connection with a February 10, 2000 
Department of Veterans Affairs (VA) rating decision in which 
the Regional Office (RO) denied entitlement to a total 
disability rating for compensation purposes based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

The issue on appeal arose from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions.  

The Board of Veterans' Appeals (Board) notes that in May 
2002, the RO, in pertinent part found that clear and 
unmistakable error (CUE) did not exist in RO rating decisions 
of December 3, 1996, April 3, 1997, August 13, 1999 and 
February 10, 2000.  

In a September 2002 document (substantive appeal) the 
veteran's private attorney/representative noted disagreement 
with the RO's finding of no CUE in rating decisions of 
December 3, 1996, April 3, 1997, August 13, 1999 and February 
10, 2000.  He argues that such rating actions are not final 
since they failed to meet the requirements of VAOPGCPREC 6-
96.  

The Board construes this as a timely-filed notice of 
disagreement under 38 C.F.R. §§ 20.201, 20.202, 20.301; as a 
statement of the case has not yet been issued, the remand 
action set forth below is necessary.  See Manlicon v. West, 
12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  By a decision entered on February 10, 2000, the RO denied 
entitlement to a TDIU.

2.  The veteran was notified of the RO's February 10, 2000, 
rating decision, and his appellate rights, by letter dated on 
February 24, 2000.

3.  The written communication received from the veteran on 
February 19, 2000 was submitted with the reported specific 
intent of reopening claims of entitlement to an increased 
rating for PTSD and entitlement to a TDIU. 

4.  No NOD was received at the RO within the one-year period 
following the mailing of the February 24, 2000 notification 
of the denial of entitlement to a TDIU.


CONCLUSION OF LAW

In the absence of a timely filed NOD, the Board does not have 
appellate jurisdiction of the denial of entitlement to a TDIU 
by the RO in a February 2000 rating decision.  38 U.S.C.A. § 
7105(a)-(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1996 rating decision the RO granted entitlement 
to service-connection for PTSD evaluated as 30 percent 
disabling from January 10, 1995.  The veteran was notified of 
the decision.

In March 1997 the veteran filed a timely NOD with the 30 
percent evaluation assigned for PTSD.  He was noted to have 
failed to file a substantive appeal following issuance of a 
SOC mailed on April 3, 1997.  

In April 1997 the RO confirmed and continued the 30 percent 
rating for PTSD with notice furnished to the veteran.

A September 1998 VA report of contact shows the veteran 
reported that his PTSD was worse than 30 percent.

In October 1998 the RO received the veteran's VA Form 21-
8940, Veterans Application for Increased Compensation Based 
on Unemployability.

In a August 1999 rating decision the RO granted an increased 
50 percent evaluation for PTSD from August 20, 1998, date of 
reopened claim.  The RO denied entitlement to a TDIU.  (The 
RO noted as procedural history that the veteran filed an NOD 
with the 30 percent rating for PTSD assigned by the RO in 
December 1996, he failed to file a substantive appeal 
following issuance of a SOC mailed on April 3, 1997.).  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by VA)).

In August 1999 the veteran was notified of the August 1999 
rating action and of his appellate rights.

A February 10, 2000, rating decision shows the RO denied 
entitlement to a TDIU following the receipt of additional 
medical records.

In a February 24, 2000, letter the RO notified the veteran of 
the denial of entitlement to a TDIU and of his appellate 
rights.

On February 19, 2001, the veteran's newly appointed private 
attorney/representative faxed a letter to the RO in which he 
referred to an enclosed February 12, 2001, letter from the 
veteran.  The private/attorney/representative noted that it 
was the veteran's intent to reopen his claims for entitlement 
to an increased evaluation for PTSD and entitlement to a 
TDIU.

The February 12, 2001, letter from the veteran faxed to the 
RO by his private attorney/representative shows the veteran 
claimed that his PTSD was a lot worse and he was unable to 
keep his job and was on Social Security since he last filed a 
claim for increased compensation.  He requested the RO to 
again consider an increased rating for PTSD since it 
prevented him from working.

In a February 19, 2001 statement the veteran's present 
private attorney/representative notified RO that the veteran 
requested representation through that office and of release 
of medical information.  

In a July 2001 statement the veteran's private 
attorney/representative referred to an enclosed appointment 
of representative signed by all parties.

Also, the private attorney/representative noted that although 
the veteran's February 12, 2001 statement was not 
specifically not styled as a NOD, the letter clearly 
expressed disagreement with the February 2000 RO rating 
decision and therefore met the necessary elements of an NOD 
for purposes of appellate review.  

In November 7, 2001 letter the RO notified the veteran that 
his faxed letter of February 12, 2001 received by the RO on 
February 19, 2001 was considered a reopened claim for an 
increased rating for PTSD as it did not contain an expression 
of disagreement with the February 10, 2000 rating decision in 
which the RO denied TDIU benefits.  Also, the letter included 
notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
with respect to the claim of entitlement to an increased 
rating for PTSD.

On November 29, 2001 the veteran/s private 
attorney/representative faxed a letter and VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability with respect to claims of entitlement to an 
increased evaluation for PTSD and a TDIU.  

The letter was construed by the RO as an NOD with the finding 
that the veteran's February 12, 2001 letter received on 
February 19, 2001 did not contain elements of a valid NOD to 
the denial of TDIU benefits by the RO in its rating decision 
of February 10, 2000.

In a May 2002 rating decision the RO granted a 100 percent 
schedular evaluation for PTSD effective from February 19, 
2001, date of reopened claim.  

Also, the RO denied entitlement to special monthly 
compensation.  The RO found that CUE did not exist in rating 
decisions of December 3, 1996, April 3, 1997, August 13, 1999 
and February 10, 2000 in which the RO confirmed or assigned 
less than a 100 percent evaluation for PTSD.  The RO 
determined the veteran was competent for VA purposes.  

In September 2002 the RO furnished the veteran a Statement of 
the Case SOC on the issue of whether the communication of 
February 19, 2001 was a valid NOD.

A substantive appeal was received in September 2002 in which 
it was claimed that the veteran's February 19, 2001 contained 
the necessary elements to constitute a valid NOD with the 
denial of a TDIU by the RO in February 2000.  The Board is 
requested to consider the provisions of 38 C.F.R. § 3.102.


Criteria

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

Title 38 C.F.R. § 20.201, Rule 201, provides that a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

In Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), the 
United States Court of appeals for the Federal Circuit (CAFC) 
determined that the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C. § 7105, and that assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task.  This ruling upheld 38 
C.F.R. § 20.201 (2003), the VA regulation that defines what 
constitutes a proper notice of disagreement.

38 U.S.C.A. § 7105 specifies five elements for an NOD, 
including that it must (1) express disagreement with a 
specific determination of the agency of original jurisdiction 
(AOJ) (§ 7105(d)(2)); (2) be filed in writing (§ 7105(b)(1), 
(b)(2)); (3) be filed with the AOJ (§ 7105(b)(1)); (4) be 
filed within one year after the date of mailing of notice of 
the RO decision (§ 7105(b)(1)); and (5) be filed by the 
claimant or the claimant's authorized representative (§ 
7105(b)(2)).  The only content requirement is an expression 
of "disagreement" with the decision of the RO.  Id.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Importantly, the Board is cognizant of the fact that the CAVC 
has held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  Therefore, the holding in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) has no application in this 
case.

The veteran's present claim based on the statutory 
interpretation of the necessary elements required to 
constitute a valid NOD need not be remanded for further 
adjudication pursuant to the VCAA.


Whether a Valid NOD was Submitted

The veteran and his representative argue that the February 
12, 2001 communication received by the RO on February 19, 
2001, contained the necessary elements to constitute a valid 
NOD with the denial of a TDIU by the RO in a February 10, 
2000 rating decision.  The notice letter of the denial of 
TDIU benefits with appellate rights was furnished the veteran 
on February 24, 2000.

An NOD is defined as a written communication from a claimant 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO, and a desire to contest 
the result.  An NOD must be in terms which can reasonably 
construed as disagreement with that determination and a 
desire for appellate review. 38 C.F.R. §§ 20.200, 20.201.  
See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) 
(holding that it is reasonable for the Secretary to require 
that an NOD contain terms that can be reasonably construed as 
disagreement with a determination and a desire for appellate 
review).

Having reviewed the veteran's February 12, 2001, statement, 
received on February 19, 2001, the Board finds that this 
document does not constitute a valid NOD as defined by the 
regulations.  In essence, the Board finds it is clear from 
the text of this document that the veteran was neither 
expressing disagreement with the denial of a TDIU in the 
February 2000 RO rating decision, nor expressing a desire for 
appellate review.  

Rather, he was basically filing a reopened claim for 
entitlement to an increased rating for PTSD and a TDIU.  The 
accompanying letter from his representative stated that the 
veteran's intent was to reopen such claims for increased 
compensation benefits.  

Therefore, it is obvious that the February 12, 2001 document 
received on February 19, 2001 was intended, when it was 
filed, solely as a claim for an increased evaluation.  
Furthermore, the Board finds that, under the law, the 
veteran, even though well intentioned, cannot retroactively 
convert that document into an NOD by stating that it was 
intended as such, more than one year after the document was 
submitted, and over one year after the period in which to 
file a timely NOD as to the February 10, 2000, rating 
decision (notice letter of rating decision dated February 24, 
2000) had expired.  See 38 C.F.R. § 20.302.

Thus, the Board is unable to construe the February 12, 2001 
statement from the veteran received on February 19, 2001, as 
a valid NOD with the February 10, 2000 RO rating decision.  
Accordingly, the Board must deny the appeal.  Under 38 
U.S.C.A. § 7105.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.


ORDER

The appeal is denied.


REMAND 

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02. 

In May 2002 the RO found that CUE did not exist in rating 
decisions of December 3, 1996, April 3, 1997, August 13, 1999 
and February 10, 2000 in which the RO confirmed or assigned 
less than a 100 percent evaluation for PTSD.

The Board finds that a written communication in September 
2002 from the veteran's representative can be construed as a 
timely NOD with respect to the May 2002 rating decision in 
which the RO found that CUE did not exist in RO rating 
decisions of December 3, 1996, April 3, 1997, August 13, 1999 
and February 10, 2000.  See 38 C.F.R. §§ 20.201, 20.302(a).  
A SOC addressing such issue has not yet been issued, and a 
remand is necessary for this purpose, as well.  See Manlicon 
v. West, 12 Vet. App. 238 (1999). 

To ensure that due process has been provided, the case is 
REMANDED to the VBA AMC for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should issue a SOC to the 
veteran and his representative on the 
issue of whether CUE existed in rating 
decisions of December 3, 1996, April 3, 
1997, August 13, 1999 and February 10, 
2000 wherein the RO confirmed or assigned 
less than a 100 percent evaluation for 
PTSD.  The VBA AMC must advise the 
veteran of the need to timely file a 
substantive appeal if he desires 
appellate review.  See 38 C.F.R. § 
20.302(b).  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



